 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee eee ee ee ee ee Ke ee x
WILLIAM D. COHAN,

Plaintiff,

-against- : ORDER

UNITED STATES DEPARTMENT OF THE 20 Civ. 8900 (GBD)
TREASURY, RYAN LAW, in his official capacity
of Director of FOJA and Transparency,

Defendants.
a or x

GEORGE B. DANIELS, United States District Judge:
The status conference is adjourned from July 20, 2021 to September 21, 2021 at 9:30
a.m. The parties shall submit a status letter no later than September 13, 2021.
Dated: July 14, 2021
New York, New York
SO ORDERED.

iis B. Dorwh

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 
